COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                §
                                                                No. 08-07-00309-CV
                                                §
 IN THE INTEREST OF                                                 Appeal from
                                                §
 CHRISTIAN TAYLOR HUGHES,                                        383rd District Court
                                                §
 A MINOR CHILD.                                               of El Paso County, Texas
                                                §
                                                                (TC # 2003CM3036)
                                                §

                                 MEMORANDUM OPINION

       Pending before the Court is Appellant’s motion to dismiss this appeal pursuant to

TEX .R.APP .P. 42.1(a)(1) because Appellant no longer desires to prosecute the appeal. Appellees do

not object to dismissal of the appeal. We grant the motion and dismiss the appeal. Further, we deny

as moot Appellant’s motion for extension of time to file his brief. Costs are assessed against

Appellant. See TEX .R.APP .P. 42.1(d).


October 7, 2009
                                                     ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Rivera, JJ.